Miller,J.:
' On the 19th of May, 1902, a judgment of absolute divorce on the, ground of adultery'was rendered in favor of. the plaintiff and against the defendant in the Court of Common Pleas for the county of Philadelphia, State of Pennsylvania. The judgment required the defendant to provide for the support of the plaintiff and to pay her alimony at the rate of $333.33 a month. Thereafter, the defendant absconded from the jurisdiction of the said court and became a resident of the State of New York. : On the 28th day of February, 1903, the plaintiff recovered a judgment against the defendant in the City Court of the city of New York for back alimony amounting to $1,999.98, and an execution issued thereon was returned unsatisfied. Thereafter this action was brought.and resulted in a judgment on the 29th of March,, 1910, adjudging that the Pennsylvania judgment be made the judgment and decree of this court; that the plaintiff recover back alimony amounting, with interest, to the sum of $35,234.71; that the defendant be required to pay the plaintiff at the rate of $333.33 per month ; that he be required to give an undertaking in the penalty of $60,000, conditioned upon compliance with the judgment, and with any further orders, judgments or decrees that may be made; that he be required, upon receiving the monthly installments of income from the executors and trustees of his father, late of the city of Philadelphia, in the" State of Pennsylvania, to pay over to the plaintiff the sum of $1,400 per month to be applied, $333.33 as the monthly installment of alimony, and the balance, after the payment of costs and disbursements, toward the payment of the back alimony until said sums be'fully paid, and thereafter the sum of $333.33 monthly during the natural life of the plaintiff,, and that, in default thereof, the plaintiff should be entitled to a further order at the foot of the judgment appointing a receiver and directing the defendant, immediately upon receiving said installments of income, or the checks therefor, to deliver them, indorsed, to the receiver to be applied by the latter, $1,000 a month to the defendant, which was adjudged to be sufficient and proper for his support, and the balance *461to the plaintiff in. the manner aforesaid. The sum of $1,750 only has been paid by the defendant pursuant to that judgment. The defendant appealed from said j udgment and applied for a stay, and thereupon elected to have the provision of the judgment for the receivership become effective, and an order was entered accordingly upon his consent on the 12th day of April, 1910, which recited that the counsel for the plaintiff stipulated in open court that, if the defendant made the payments and delivered the several checks to the receiver as ordered, pending the decision of the appeal, he would not move to punish the defendant for contempt in failing to give the undertaking. However, the defendant, instead of complying with the order, fled the jurisdiction of this court, whereupon the motion, resulting in the order appealed from, was made. .That order adjudges the defendant in contempt for failing to give the required undertaking in the penalty of $60,000; for failing to make the monthly payments of $1,400 for the months of April, May, June, July, August and September, 1910, and for the failure to deliver to the receiver the checks, duly indorsed, received by him from the Fidelity Trust Company of Philadelphia, one of the executors and trustees under the last will and testament of Andrew M. Moore, deceased, in each of said months, and adjudges that he be committed to, and confined in, the common jail of the county of New York until he purge himself of his contempt by complying with the said order of April twelfth.
We are not disposed to inquire into the judgment and order disobeyed further than to see whether the court had jurisdiction to grant them. If either be erroneous, except upon jurisdictional grounds, they are to be corrected upon appeal. Irregularities cannot be invoked as a defense in a contempt proceeding, especially when the decree disobeyed was entered upon the consent of a defendant who has absconded from the' jurisdiction of the court.
It is asserted upon the authority of Lynde v. Lynde (162 N. Y. 405 ; 181 U. S. 183) that the court only had jurisdiction to render a money judgment for the past alimony to be enforced like any other money judgment by execution. The point decided in that case was that the full faith and credit clause, of the Constitution of the United States (Art. 4, § 1) required effect to be given by one *462State to a decree of the courts of another State only so far as it had become final and that provisions for enforcement were governed solely by the local statutes and practice. The Supreme Court of the United States did not intend in that cáse to overrule Barber v. Barber (21 How. [U. S.] 582). (See Sistare v. Sistare, 218 U. S.1.) It was held by the Appellate Division (41 App. Div. 280) and the Court of Appeals in the I/ynde case that the. remedies provided by the Code of Civil Procedure for the enforcement of judgments for alimony applied only to judgments of divorce and alimony rendered in this State. Since the decision of that case, section 1772 of the Code of Civil Procedure has been amended (Laws of. 1904, chap. 318) so as to-make said, remedies applicable to judgments rendered in another State . upon the ground recognized in this State, upon which an action ■ has been brought in this State and judgment rendered therein. That change in the law affects only the remedy, and we are not impressed by the argument that, if retroactive, the' amendment is void for being an ex post facto law.
It is settled in this State that a wife, who had obtained a judgment for a'divorce and alimony, after exhausting the remedy given her by the Code to obtain payment of alimony, is entitled <f through an action in equity, to subject the surplus income, over what is required for the husband’s support, of a testamentary trust created for the husband’s benefit without any valid direction for the accumulation of income, to the payment of her alimony both past due and to accrue? (Italics are mine.) (Wetmore v. Wetmore, 149 N. Y 520.) The court in this case found that the defendant has no personal or real property within the State of New York which can be seized or levied upon by virtue of an execution; that the plaintiff had exhausted all her remedies at law and in equity to enforce the Philadelphia decree and all her remedies under the New York City Court judgment prior to the commencement of this action.- By this judgment the court did not undertake to administer or interfere with the Pennsylvania trust. ' It has merely undertaken by a judgment in personam to compel the defendant to aqtply a part of the income, when received by him, to the support' of his wife, and the Wetmore case is authority for the proposition that it had jurisdiction to do that independently of the sections of the Code appli*463cable to matrimonial actions.' It is to be remembered that the present discussion is confined solely to the question of jurisdiction.
' However, the defendant could be required to give the undertaking only perforce of said section 1772, which provides what may be done - upon the failure to give it, i. e., the court may cause the defendant’s personal property and the rents and profits of his .real property to be sequestered, and may appoint a receiver thereof. But the defendant could not be committed for contempt for failure to give the undertaking, (People ex rel. Ready v. Walsh, 132 App. Div. 462.) While seeking to get the benefit of the amendment to section 1772, the respondent contends that this is not a matrimonial action. We think that it was the intention of the Legislature to include actions on foreign judgments of divorce among matrimonial actions, and to make the equitable remedies provided by article 4 of title 1 of chapter 15 of the Code of Civil Procedure applicable, thereto. At any rate, we are aware of no other authority for requiring the undertaking.
The order should be modified by striking therefrom the provision adjudging the defendant in contempt for failure to give ‘the undertaking, and as thus modified- affirmed, without costs.
Ingraham, P. J., Clarke and Scott, JJ., concurred; Laughlin, J., dissented.